DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7-11, 15-19, 23, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,319,121 to Yamada in view of U.S. Patent No. 7,778,520 to Virden.
With regard to claim 1, Yamada discloses a method for storing gameplay (e.g., see Figs. 7A and 7B), the method comprising: executing gameplay (e.g., see Fig. 7A, step T3, Attack the Enemy); buffering a first portion of the gameplay (e.g., see paragraph bridging columns 6 and 7, [r]eplay data for enabling replay for a game character is stored in a replay buffer; see Fig 7A), the first portion of the gameplay capturing an event related to the gameplay; during the execution of the gameplay, receiving a request to capture a second portion of the gameplay subsequent to the first portion of the gameplay (e.g., see Fig. 7B; see also column 6, lines 28-52); capturing the second portion of the gameplay in response to the request; and storing the first and second portions of the gameplay (e.g. see Figs. 7A and 7B, steps T5; see also replay buffer in Fig. 8C); 
[claim 2] wherein the event comprises a statistical anomaly, an achievement, or a combination thereof (e.g., see Replay System A in Fig. 7A; see also achievement activation in column 6, lines 28-52, “enables the use of replays as a means of allowing the player to experience the results achieved in training mode”).
claim 3] wherein the event comprises a high score being reached, achieving a threshold number of points in a threshold amount of time, a sequence of predetermined buttons being pressed on a controller (e.g., see Fig. 7A; see also column 6, lines 28-52, “[t]he replay condition could also be satisfied when an operating sequence by at least one input operation input by the player matches a given reference”), or a combination thereof; 
[claim 7] wherein at least one of the first and second portions of the gameplay are screenshots of gameplay, videos of gameplay, or a combination thereof (e.g., see Fig. 1B); 
[claim 8] wherein at least one screenshot, at least one video, or a combination thereof is captured as the second portion of the gameplay based on a number of times a user actuates a capture button on a game controller (e.g., see Fig. 7B, step U2) wherein the number of times is one), a length of time the user actuates the capture button on the game controller, or a combination thereof.
While Yamada may disclose all of the recited elements as set forth above, one may reasonably argue that Yamada fails to disclose during the execution of gameplay, receiving a request to capture a second portion of the gameplay subsequent to the first portion of the gameplay.  
In a related field of endeavor and solving a similar problem, Virden discloses a video game (e.g., see column 6, lines 44-47) capture system/method that buffers video in advance of a user capture trigger and then combining the buffered portion and the triggered portion (e.g., see column 13, lines 55-59).
It would have been obvious to a person of ordinary skill in the art at the time of the current invention to modify AVerMedia with the video capture buffering as taught by Virden in order to use a known technique to improve similar devices (methods, or products) in the same 
Independent claims 9 and 17 are made obvious by Yamada in view of Virden based on the same analysis set forth above for claim 1, which is similar in claim scope.  Likewise, dependent claims 10, 11, 15, 16, 18, 19, 23, and 24 are made obvious by Yamada in view of Virden based on the same analysis set forth above for claims 2, 3, 7, and 8, which are similar in claim scope.

Allowable Subject Matter
Claims 4-6, 12-14, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2009/0119737 to Perlman discloses a system for collaborative conferencing using streaming interactive video (e.g., see at least Fig. 4a).
U.S. Patent No. 8,128,503 to Haot discloses a system for live audio/video broadcasting using a video capture device (e.g., see element 405).
U.S. Patent No. 6,937,813 to Wilson discloses a digital video storage and replay system with buffering (e.g., see at least Fig. 8A and corresponding disclosure in the specification).

AVerMedia Game Capture HD device (demonstrated on Youtube video dated 11/3/2011 by AVerMedia at https://www.youtube.com/watch?v=YiLLBiWDnIU.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/James S. McClellan/Primary Examiner, Art Unit 3715